DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, with respect to the 112 rejection of Claims 1-20 have been fully considered and are persuasive.  The  rejection of Claims 1-20 under 35 U.S.C. 112(b) has been withdrawn. 
Applicant's arguments with respect to the rejection of Claims 1-5, 12-13, 15-18 under 35 U.S.C. 102(a)(1)  have been fully considered but they are not persuasive. Applicant didn’t present persuasive arguments against this rejection but simply noted that the amendments overcome the rejection of the claims.  The examiner disagrees with this assertion and the claims remain rejected as seen below.
Claim Rejections - 35 USC § 112
The rejection of Claims 1-20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in view of Applicant’s Remarks.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-8, 10, 12-13, 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chaudhry et al. [ US 7,650,487]
Claim 1, Chaudhry et al. discloses a system [Fig. 3] comprising: 
a processor [302]; and
a memory [308] in communication with the processor [shown in Fig. 3] and storing instructions that, when read by the processor [Instruction store, Col. 4, lines 10-31], cause the system to: 
execute a dependency mixing function [helper sequence, Col. 3, lines 4-37], comprising a first descriptor address of a descriptor [register] and an artificial dependency [first artificial dependency], to output a result from the dependency mixing function [as part of the resulting move operation, Col. 3, lines 4-37], wherein the dependency mixing function sets a second descriptor address as a dependency [codes a dependency on a register] of a validity value and, when a respective validity value is valid [waits until the register ‘r9’ is valid, Col. 3, line 55-Col. 4, line 9], the second descriptor address is set to the first descriptor address and the result comprises the second descriptor address; and responsive to the validity value being valid, access the descriptor through the second descriptor address [Col. 3, line 55-Col. 4, line 9; implementation of swap].

Claim 3. Chaudhry et al. discloses the system of claim 1, wherein the descriptor is accessed non- speculatively [Col. 3, line 55 – Col. 4, line 9].
Claim 4, Chaudhry et al. discloses the system of claim 1, wherein the validity value is a valid bit [wait until r9 is valid, Col. 3, line 55 –Col. 4, line 9].
Claim 5, Chaudhry et al. discloses the system of claim 1, wherein the descriptor includes data and the data is a packet address [Col. 3, line 55 –Col. 4, line 9].
Claim 7, Chaudhry et al. discloses the system of claim 1, wherein the dependency mixing function includes a XOR operation [Col. 5, lines 14-18].
Claim 8, Chaudhry et al. discloses the system of claim 1, wherein the validity value is a fixed value [r9 is valid and therefore it is a fixed value, Col. 3, line 55 –Col. 4, line 9].
Claim 10, Chaudhry et al. discloses the system of claim 1, wherein the dependency mixing function is an identity function when the validity value is valid [Col. 3, line 55 –Col. 4, line 9].
Claims 12-13 are rejected using the same rationale as Claims 1-3.
Claims 15-18 are rejected using the same rationale as Claims 1-5.
Allowable Subject Matter
Claims 6, 11, 14, 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIDYS ROJAS whose telephone number is (571)272-4207.  The examiner can normally be reached on 7:00am -3:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on (571) 272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.